DETAILED ACTION
Claim Status
Claims 2-28 and 36 are cancelled. Claims 1 and 29-35 and 37-44 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 1, 29-33, 35-37, 39, 40 and 42-44 under 35 U.S.C. 103 as being unpatentable over Qin et al. (provided in an IDS) in view of Kuhn et al. (US 2015/0376652 A1, published December 31, 2015, earliest effective filing date February 27, 2013) is withdrawn in view of Applicant’s amendment to claim 1 to recite Cas9 protein at a concentration of 150-350 ng/l.

Claim(s) 1, 30, 31, 34-40 and 42-44 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Hashimoto et al 2015 (see IDS) in view of Kuhn et al. is withdrawn in view of Applicant’s amendment to claim 1 to recite Cas9 protein at a concentration of 150-350 ng/l.

Claims 1 and 29-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Kuhn et al., as applied to claims 1, 30, 31, 34-40 and 42-44 above, and further in view of Peng et al (see IDS) is withdrawn in view of l.

Claim Rejections - 35 USC § 103 – new rejections necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 29-33, 35, 37, 39-40 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (provided in an IDS) in view of Kuhn et al. (US 2015/0376652 A1, published December 31, 2015, earliest effective filing date February 27, 2013) and in view of Liang et al. (Rapid and highly efficient mammalian cell engineering via Cas9 protein transfection; Journal of Biotechnology, Vol. 208, pp. 44-53, published August 20, 2015). This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite Cas9 protein at a concentration of 150-350 ng/l.
Qin et al. is disclose a method of generating a genetically modified mouse comprising: a) combining a mouse embryo with a solution that comprises Cas9 mRNA and a guide RNA (gRNA) specific for a genomic target sequence in the mouse embryo; b) performing one or more cycle of electroporation on the mouse embryo in the solution to produce an electroporated mouse embryo comprising the Cas9 protein and the gRNA; and c) transferring the electroporated mouse embryo to a pseudo-pregnant female mouse, wherein the electroporated embryo develops into a live born mouse (see page 424, 1st col., 2nd paragraph, 2nd col., 4th paragraph).  Qin et al. disclose that the mouse embryo is treated with acidic tyrode’s (AT) solution in step a), whereas the electroporation is performed at 30 V, 1ms duration, 2 pulses at 100 ms interval (see page 424, 2nd col., 4th paragraph).  Qin et al. disclose that the embryo is a preimplantation stage embryo (see page 424, 2nd paragraph).  Qin et al. disclose that the Cas9 and sgRNA is present in different concentration for determining optimal concentration, including 200/100, 400/200, and 600/300 ng/µl. Qin et al. disclose the solution further comprises a donor polynucleotide (see page 426, 2nd col., 1st paragraph).  Qin et al. teach that 50 zygotes are combined with the solution in step (a) nd col., 4th paragraph).  Qin et al. also teach that the embryo is from an inbred mouse B6D2F1 (see 2nd col., 2nd paragraph). Qin et al. further teach genotyping the live born mouse (see page 426, Figure 1 and legend).  
Qin et al. lack the method wherein the Cas9 is a protein at a concentration of 150-350 ng/l.
Kuhn et al. disclose a method for generating a genetically modified mouse and describe that the Cas9 protein can be delivered in protein form by electroporation (paragraph [0041]) and that such methods are well known in the art (paragraph [0042]). Liang et al. are directed to transforming cells with Cas9/gRNA ribonucleoprotein complexes via electroporation and describe using Cas9 is a protein at a concentration of 150-350 ng/l (1.5-2 g of Cas9 protein in 10l cell suspension is 150-200 ng/l, page 46, second column, sixth paragraph). Liang et al. further describe that increasing the amount of Cas9 protein and gRNA increases genome editing efficiency (page 46, second column, sixth paragraph).
Therefore, because both Qin et al. and Kuhn et al. teach methods of generating a genetically modified mouse, it would have been obvious to a person of ordinary skill in the art at the time of filing to substitute electroporating Cas9 mRNA for electroporating Cas9 protein in order to achieve the predictable result of introducing Cas9 into a mouse zygote. Additionally, Liang et al. teaches the general concentration of Cas9 protein to transform cells by electroporation and teaches that increasing the amount of Cas9 increases the genome editing efficiency. Given the teachings of Qin et al. regarding generating a genetically modified mouse, those of Kuhn et al., which teach that Cas9 mRNA or protein can be electroporated into mouse zygotes, the teachings of Liang et al. which teach the general concentration of Cas9 protein to electroporate a range of different cells, and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be l of Cas9 protein.
Accordingly, Qin et al. in view of Kuhn et al. and in view of Liang render obvious claims 1, 29-33, 35, 37, 39-40 and 42-44

Claim(s) 1, 30-31, 34-35, 37-40 and 42-44 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Hashimoto et al 2015 (see IDS) in view of Kuhn et al. and in view of Liang et al. This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite Cas9 protein at a concentration of 150-350 ng/l.
Hashimoto et al. disclose a method of generating a genetically modified mouse comprising: a) combining a mouse embryo with a solution that comprises Cas9 protein and a guide RNA (gRNA) specific for a genomic target sequence in the mouse embryo; b) performing one or more cycle of electroporation on the mouse embryo in the solution to produce an electroporated mouse embryo comprising the Cas9 protein and the gRNA; and c) transferring the electroporated mouse embryo to a pseudo-pregnant female mouse, wherein the electroporated embryo develops into a live born mouse (see page 2, 4th paragraph).  Hashimoto et al. disclose the electroporation is performed at various voltage, duration and interval for optimization (see page 2, 3rd paragraph) and Cas and sgRNA is introduced at 30 V,  3 ms duration, 3-7 pulses at 97 ms interval (see page 2, 2nd col., 3rd paragraph, and Figure 1 and legend).  Hashimoto et al. disclose that the embryo is a preimplantation stage embryo (see page 6, 5th paragraph).  Hashimoto et al. disclose that the Cas9 and sgRNA is present in different concentration for determining optimal concentration, including 200/100, 400/200, and 100/50 and 50/25 st paragraph).  Hashimoto et al. also teach that the embryo is from an inbred mouse B6D2F1, which is a cross between DBA and C57BL inbred (see 6, 5th paragraph). Hashimoto et al. further teach genotyping the live born mouse (see page 5, Figure 3 and legend).  
Hashimoto et al. lack the method wherein the Cas9 is a protein at a concentration of 150-350 ng/l.
Kuhn et al. disclose a method for generating a genetically modified mouse and describe that the Cas9 protein can be delivered in protein form by electroporation (paragraph [0041]) and that such methods are well known in the art (paragraph [0042]). Liang et al. are directed to transforming cells with Cas9/gRNA ribonucleoprotein complexes via electroporation and describe using Cas9 is a protein at a concentration of 150-350 ng/l (1.5-2 g of Cas9 protein in 10l cell suspension is 150-200 ng/l, page 46, second column, sixth paragraph). Liang et al. further describe that increasing the amount of Cas9 protein and gRNA increases genome editing efficiency (page 46, second column, sixth paragraph).
Therefore, because both Qin et al. and Kuhn et al. teach methods of generating a genetically modified mouse, it would have been obvious to a person of ordinary skill in the art at the time of filing to substitute electroporating Cas9 mRNA for electroporating Cas9 protein in order to achieve the predictable result of introducing Cas9 into a mouse zygote. Additionally, Liang et al. teaches the general concentration of Cas9 protein to transform cells by electroporation and teaches that increasing the amount of Cas9 increases the genome editing efficiency. Given the teachings of Qin et al. regarding generating a genetically modified mouse, those of Kuhn et al., which teach that Cas9 mRNA or protein can be electroporated into mouse zygotes, the teachings of Liang et al. which teach the general concentration of Cas9 protein to electroporate a range of different cells, and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in transforming a mouse zygote by electroporating 150-350 ng/l of Cas9 protein.
Accordingly, Hashimoto et al. in view of Kuhn et al. and in view of Liang et al. render obvious claims 1, 30, 31, 34-35, 37-40 and 42-44.

Claims 1 and 29-35 and 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Kuhn et al. and in view of Liang et al., as applied to s 1, 30-31, 34-35, 37-40 and 42-44 above, and further in view of Peng et al (see IDS). This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite Cas9 protein at a concentration of 150-350 ng/l.
The teaching of Hashimoto et al. in view of Kuhn et al. and in view of Liang et al. has been discussed above.  However, Hashimoto et al. in view of Kuhn et al. and in view of Liang et al. do not teach treating the mouse embryo in acidic tyrode’s solution, with electroporation at during of 1-2 ms, interval of 100-1000 ms, using 100 or more mouse embryos.
Peng et al. teach a method of delivering morpholinos and DNA into mouse preimplantation embryos by electroporation (see title).  Peng et al. teach treating embryo with AT solution to weaken Zona Pellucida improves electroporation efficiency (see page 9, 2nd col., 1st paragraph).  Peng et al. teach optimization of electroporation parameters for introducing plasmid DNA and morpholinos into embryos (see page 9, 2nd paragraph).  Peng et al. listed all such parameters in Table 1, wherein the voltage is 30v and 20v, the duration is 1 ms, with 2 pulses and 1 repeat, the number of embryo electroporated varying between 96-132 (see page 5, Table 1 and legend).  
It would have been obvious to an ordinary skilled in the art to treat embryos with AT solution before electroporation based on the teaching from Peng et al.  The ordinary skilled in the art would have been motivated to do so to improve the electroporation efficiency as suggested by Peng et al.  Varying the electroporation parameter for optimization would have been routine experimentation as evidenced by the teaching from both Hashimoto and Peng et al. Choosing a specific type of inbred mouse embryo would have been a design choice to an ordinary skilled in the art.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would 
Accordingly, Hashimoto et al. in view of Kuhn et al. and further in view of Peng et al. render obvious claims 1 and 29-35 and 37-44.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636